Title: To Thomas Jefferson from Maupin, 18 January 1788
From: Maupin
To: Jefferson, Thomas



Monsieur
paris le 18 janvier 1788. rue du pont aux choux, no. 43.

On peut faire réellement, quoique Scientifiquement, les plus grandes conquêtes au profit des Nations, et en general de toutes les Sociétés, et non Seulement n’en recevoir aucun prix ni aucune marque de reconnoissance, mais encore en être pour ses frais. J’en Suis un exemple.
Cependant, Monsieur, je voudrois, entre autres choses, perfectionner la vigne dans les lieux où elle est établie; et l’établir dans un grand nombre de pays où, jusqu’à présent, elle n’a pu l’être.
Ce double projet, Monsieur, n’intéresse pas moins, sans doute, les Etats unis de l’Amerique, que la plus grande partie des Etats de l’Europe, et c’est pourquoi j’ai l’honneur d’annoncer particulièrement à Votre Excellence la nouvelle découverte que j’ai faite à ce Sujet, et que je me suis engagé envers le public de notifier à tous les Ministres des Cours étrangères.
Au lieu de me borner, Monsieur, à vous donner avis de cette découverte, j’aurois pu vous en donner la démonstration puisqu’elle est imprimée, mais comme d’après les termes de mon avis, je n’aurois pu la communiquer à Votre Excellence que sous une condition, j’ai pensé qu’en invitant même Votre Excellence à se la procurer, ainsi que mon projet patriotique et universel, je devois me borner à les lui annoncer.

Je suis avec un profond respect Monsieur Votre tres humble et tres obeissant serviteur,

Maupin

